In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00034-CV
______________________________


HARVEY BANKS, AS REPRESENTATIVE OF
THE ESTATE OF ANGELA MICHELLE BANKS, Appellant

V.

KENNETH WILLIS AND CONNIE WILLIS, Appellees



On Appeal from the 102nd Judicial District Court
Bowie County, Texas
Trial Court No. 098-C1759-102





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross

MEMORANDUM OPINION

	Harvey Banks, as representative of the estate of Angela Michelle Banks, appellant,
and Kenneth Willis and Connie Willis, the remaining appellees, have filed a joint motion
asking to terminate this appeal and remand to the trial court for settlement pursuant to their
agreement.  Under the authority of Tex. R. App. P. 42.1(a), we grant the motion.
	We dismiss the appeal and remand the cause to the trial court.

							Donald Ross
							Justice

Date Submitted:	September 3, 2003
Date Decided:	September 4, 2003

ing bodily injury.
	We addressed this issue in detail in our opinion of this date on Whytus' appeal in cause
number 06-08-00167-CR.  For the reasons stated therein, we likewise conclude that error has not
been shown in this case.
	We affirm the judgment. 

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	February 26, 2009
Date Decided:		February 27, 2009

Do Not Publish
1. Whytus appeals from seven convictions, all for aggravated assault with a deadly weapon,
cause numbers 06-08-00167-CR through 06-08-00173-CR.